                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division
                                                                                   Li E,
JAMES E. BELLAMY, JR.,
                                                                              CLERK, U.S. UlSTfllCT CoOflT
                                                                                    RICHMONf) VA ^ '
      Plaintiff,

V.                                                      Civil Action No. 3:18CV413-HEH

K.L. WRIGHT, et ai.

      Defendants.


                                 MEMORANDUM OPINION
                   (Dismissing With Prejudice 42 U.S.C. § 1983 Action)

       James E. Bellamy, Jr., a Virginia inmate proceedingpro se and informa pauperis,

filed this 42 U.S.C. § 1983 action. The matter is proceeding on Bellamy's Particularized

Complaint (ECF Nos. 11-1, 11-2). The matter is before the Court for evaluation

pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A and the Motion to Dismiss filed by K.L.
Wright and Javier A. Quinones. For the reasons set forth below, the action will be

dismissed as legally frivolous and malicious.

                            I.     PRELIMINARY REVIEW

       Pursuant to the Prison Litigation Reform Act ("PLRA") this Court must dismiss

any action filed by a prisoner if the Court determines the action (1) "is frivolous or

malicious" or (2) "fails to state a claim on which relief may be granted." 28 U.S.C.

§ 1915(e)(2)(i) & (ii); see also 28 U.S.C. § 1915A. The frivolous standard includes

claims premised upon "indisputably meritless legal theory," or claims where the "factual
contentions are clearly baseless." Clayv. Yates, 809 F. Supp. 417, 427 (E.D. Va. 1992)

(quoting iVetefe v. Williams, 490 U.S. 319, 327 (1989)). The second standard is
